The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections

Status of the Application
Claims 1 and 3-19 are pending. 
As per Applicants’ Response to Restriction filed on 17 April 2017, claims 8-17 are withdrawn without traverse.
 Claims 1, 3-7, 18 and 19 are under examination.
Claim Objections
Claim 2 is objected to for the following informalities:
As per 37 C.F.R. 1.121 (Manner of making amendments in applications), claims that are amended by Applicant are required to be properly marked up (e.g. strikethrough for deletion and underling for insertions) and labeled with the correct status identifier (e.g. original, currently amended, previously presented, withdrawn, canceled, new, or not entered). 
Appropriate correction is required.  See MEPEP 714(II)(C) for further information and guidance.
In the instant case, claim 2 is cancelled  but recites unmarked limitations. Examiner suggests amendment to recite:
 2. (Cancelled).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a natural phenomenon and  a law of nature, without significantly more. 
In the instant case, claim 1 aligns to at least one judicial exception.  Claim 1 recite(s) a library of pri-miRNA molecules which comprise features of naturally occurring pri-miRNA molecules, such as a palindromic sequence for facilitating pri-miRNA hairpin formation; a Drosher/DGCR8 binding sequence; and a miRNA sequence of 19 to 23 nucleotides comprising a miRNA seed sequence of from 4 nucleotides to 8 nucleotides and  a  flanking sequence.
 The library of claim 1 also requires that either the seed sequence or the flanking sequence comprise different bases as compared to the wild type counterpart. It is noted that sequence differences can also occur due to naturally occurring mutations of wild type pri-miRNA molecules.
These judicial exception(s) are also not integrated into a practical application. Furthermore, the library recited in claim 1 does not include additional elements that are sufficient to amount to significantly more. Furthermore, claims 3-7, 18 and 19 do not add significantly more to the judicial exception: claims 3-7 recite further conventional features of the library recited in claim 1 and claims 18 and 19 recite a library as in claim 1.  Therefore, claims 1, 3-7, 18 and 19 do not recite elements that significantly more than the judicial exception and are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Chen et al. and Auyeung et al.
Claims 1, 3-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20090004668) in view of Auyeung et al. (Cell 152.4 (2013): 844-858).

 NOTE: The term “Drosher/DGCR8 binding sequences” is recited in claim 1 as specific regions of the claimed pri-mRNAs. However, this region is described interchangeably in the instant specification as “Drosher/DGCR8 binding sequences” (e.g. para 0013-0014, instant specification) and “DGCR8/Drosha binding sites” (e.g. para 0053-0054, instant specification). Therefore, the terms “Drosher” and “Drosha” are also considered interchangeable.

Prior to the effective filing date of the claimed invention, Chen et al. teach a library of mutated pri-miRNA molecules (e.g. para 0037, pg. 5), each pri-miRNA molecule comprising hairpin structure (i.e. stem and loop) and mutated seed sequences (i.e. the first 6-8 nucleotides of the precursor miRNA) and flanking sequences (e.g. Entire Chen reference and especially para 0033-0034, pg. 4; S is the seed sequence and S' is the complementary sequence where n2 and n8 may be same or different, preferably the same, and will generally be in the range of about 6 to 10, preferably 6 to 8, and more preferably 6 as in para 0039,pg. 5; SEQ ID. NO. 3-7: WT pre-miRNA precursor and M1-M4, pg. 9;  pri-miRNA comprising flanking, seed and loop sequences as in Fig. 2B).
 Furthermore, Chen et al. teach embodiments of miRNA molecules  comprising 23 nucleotides(e.g. Entire Chen reference and especially Fig. 2A, 2B and 6).
Furthermore, the pri-miRNA products taught by Chen are considered non-native because they are genetically engineered to comprise variant products as compared to the wild type counterpart.
Regarding the terms “partially randomized” and “fully randomized”  as required by the instant claims: 
These terms are interpreted to describe sequences resulting from the process of base randomization, i.e. random incorporation of nucleotides, yielding a product that is different from the wild type counterpart. Therefore, any polynucleotides that comprise partial or complete differences in sequence as compared to the wild type counterpart is considered to meet these criteria.
As Chen teaches embodiments comprising mutations in the seed sequences (i.e. the first 6-8 nucleotides of the precursor miRNA) and flanking sequences (e.g. para 0033-0034, pg. 4; para 0039, pg. 5; SEQ. M1-M4, pg. 9), these variants are considered partially randomized.
Furthermore, Chen et al. teach embodiments wherein the stem regions comprising the seed sequences or the flanking sequences are switched between two miRNA species, i.e. miR-181a and miR-181c. The resulting stem variant products are designated as mir-181a (c stem) and mir-181c (a stem 1) and the resulting flank variant products are designated as mir-181 a (pre-181c) and mir-181c (pre-181 a)(e.g. para 0089-0090,pg. 11; Fig. 2A and 2B).
Therefore, as the resultant miRNA variants do not comprise their wild type stem regions comprising the seed sequences  or their wild type flanking sequences, the seed sequences and flanking sequences of these resultant products are considered fully randomized as compared to the wild type counterpart. 
 Therefore, Chen et al. render obvious the limitations: A library of non-native pri-miRNAs, said library comprising non-native pri-miRNAs, wherein each non-native pri-miRNA comprises (i) a palindromic sequence for facilitating pri-miRNA hairpin formation; and (iii)  a miRNA sequence of 19 to 23 nucleotides comprising a non-native miRNA seed sequence of from 4 nucleotides to 8 nucleotides and  a non-native flanking sequence as required by claim 1.
Furthermore, as Chen et al. teach seed sequences and flanking sequences comprising mutations, i.e.  partially-randomized,  as well as swapping seed and flanking domains between pri-miRNA species, i.e. fully-randomized, Chen et al. render obvious the limitation: wherein said miRNA seed sequence and/or said flanking sequence is a fully-randomized or a partially-randomized sequence as required by claim 1.
Chen et al. teach a library of mutated pri-miRNA molecules. Additionally, they teach each molecule is processed by Drosha (e.g. para 0007, pg. 1; Fig. 6). However, they do not expressly teach a Drosher or Drosha binding site as required by claim 1.
Prior to the effective filing date, Auyeung et al. teach mutated pri-miRNA library comprising 1011 variants from four different pri-miRNAs (e.g. Entire Auyeung reference and especially 3rd para; pg. 844-1st para, Introduction section, pg. 845; 1st para, Functional Substrates from Large Libraries of Pri-miRNA Variants section, pg. 845).
 Auyeung et al. also teach introducing random bases into the flanking sequences upstream of the Drosha binding site on the pri-miRNA  such that a population of engineered pri-miRNA had variability at each base of these flanking regions as compared to the wild type counterpart (e.g. Entire Auyeung reference and especially 2nd and 3rd para, Unknown Features Specify Human Pri-miRNAs section, pg. 845; 2nd para, Functional Substrates from Large Libraries of Pri-miRNA Variants section, pg. 845; Fig. 2, pg. 847).
Therefore, as both Chen and Auyeung teach genetically engineered pri-miRNA libraries, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the libraries of Chen to include a Drosha binding site as taught by Auyeung as a skilled artisan would have recognized that these claim elements were known in the art and the combination would have yielded the predictable outcome of mutated pri-miRNA library.
 Therefore, as Auyeung et al. teach pri-miRNA that comprise at least one Drosha binding  site are known in the art, the combined teachings of Chen et al. and Auyeung et al. render obvious the library of non-native pri-miRNAs as required by claim 1.
Furthermore, as Chen et al. teach swapping seed sequences between miRNA species, i.e. fully-randomized, the combined teachings of Chen et al. and Auyeung et al. render obvious claim 3.
Regarding claim 4:
As noted above, Chen et al. teach swapping seed and flanking domains between miRNA species, i.e. fully-randomized.
Furthermore, Auyeung et al. teach randomized incorporation of alternative bases into the flanking sequences upstream of the Drosha binding site on pri-miRNA molecules, resulting in a population of engineered pri-miRNA having variability at each base position of these flanking regions as compared to the wild type counterpart (e.g. Entire Auyeung reference and especially 2nd and 3rd para, Unknown Features Specify Human Pri-miRNAs section, pg. 845; 2nd para, Functional Substrates from Large Libraries of Pri-miRNA Variants section, pg. 845; Fig. 2, pg. 847).
Therefore, as both Chen and Auyeung teach genetically engineered pri-miRNA libraries, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the libraries of Chen and Auyeung to include randomized incorporation of alternative bases into each base position of the flanking sequences upstream of the Drosha binding site on pri-miRNA molecules as taught by Auyeung et al. (e.g. Fig. 2, pg. 847) as a skilled artisan would have recognized that these claim elements were known in the art and the combination would have yielded the predictable outcome of mutated pri-miRNA library.
Therefore,  the combined teachings of Chen et al. and Auyeung et al. render obvious claim 4.

Regarding claims 5-7:
Chen et al. teach random modification of flanking, stem  and loop sequences of pri-miRNA molecules to generate a library of pri-miRNA variants (e.g. Entire Chen reference and especially para 0033-0034, pg. 4; para 0037, pg. 5; para 0089-0091,pg. 11; Fig. 2A and 2B). Furthermore, Chen et al. teach comprehensive analysis and design of precursor miRNA comprising alterations to the seed sequence (e.g. S is the seed sequence and S' is the complementary sequence where n2 and n8 may be same or different, preferably the same, and will generally be in the range of about 6 to 10, preferably 6 to 8, and more preferably 6, where there may or may not be perfect complementarity between S and S', there generally not being more than 2 mismatches, usually not more than 1 mismatch as in para 0039, pg. 5) and in the flanking sequences ( i.e. Y and Z sequences) (e.g. para 0038- 0039, pg. 5). Chen also teaches base variability in these sequences (e.g. para 0039, pg. 5; SEQ. M1-M4, pg. 9). However, they do not expressly teach library complexity as required in claims 5-7.
Auyeung et al. teach incorporating base variability throughout the length of individual miRNA precursors (e.g. Fig. 2D, pg. 847) generating library complexity of 1011 variants from four different pri-miRNAs (e.g. 3rd para – pg. 844-1st para, Introduction section, pg. 845; 1st para, Functional Substrates from Large Libraries of Pri-miRNA Variants section, pg. 845).
 Therefore, although Chen and Auyeung do not expressly teach library complexities within the ranges recited in claims 5-7, it would have been obvious to a person of ordinary skill in the art that library complexity of a mutated pri-miRNA library can be optimized and that combining the comprehensive analysis of seed and flanking sequences of a pri-miRNA as taught by Chen with the varying quantity of nucleotides within the pri-miRNA that are altered as taught by Auyeung would result in the predictable outcome of mutated pri-miRNA library comprising variable nucleotides in the seed and flanking sequences of the pri-miRNA with library complexities.
 Therefore, the combined teachings of Chen et al. and Auyeung et al. render obvious claims 5-7.
Regarding claims 18 and 19: 	
These claims are product by process claims. See MPEP 2113:
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
 In the instant case, claims 18 and 19 recite a mutated pri-miRNA library comprising hairpin structure, a Drosha binding site, and variable seed or flanking sequences.
 As indicated above, Chen teaches a library of mutated pri-miRNA molecules (e.g. para 0037, pg. 5), each pri-miRNA molecule comprising hairpin structure (i.e. stem and loop) and mutated seed sequences (i.e. the first 6-8 nucleotides of the precursor miRNA) and flanking sequences (e.g. para 0033-0034, pg. 4; SEQ ID. NO. 3-7: WT pre-miRNA precursor and M1-M4, pg. 9).
Chen does not expressly teach a Drosha binding site.
 However, as indicated above, Auyeung et al. teach pri-miRNA that comprise at least one Drosha binding  site are known in the art (e.g. 2nd and 3rd para, Unknown Features Specify Human Pri-miRNAs section, pg. 845; 2nd para, Functional Substrates from Large Libraries of Pri-miRNA Variants section, pg. 845).
 Therefore, the combined teachings of Chen and Auyeung render obvious claims 18 and 19.

Chen et al., Auyeung et al. and Huang et al.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Auyeung as applied to claims 1,3-7, 18 and 19 above, and further in view of Huang et al. (WO2012112512).
The combined teachings of Chen et al. and Auyeung et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Chen et al. and Auyeung et al. render obvious a library of mutated pri-miRNA molecules comprising a hairpin structure, a Drosha binding site and variable seed and flanking sequences.

Regarding claim 3:
 As noted above, Chen et al. teach variants comprising completely different seed and flanking sequences as compared to the wild type counterpart, i.e. fully randomized (e.g. Entire Chen reference and especially para 0089-0091,pg. 11; Fig. 2A and 2B).
 Furthermore, prior to the effective filing date, Huang et al. teach that fully randomized seed sequences in a variant miRNA library is known in the art (e.g. Entire Huang reference and especially … The above-described siRNAs, or seed or non-seed sequences therein, or precursors thereof (e.g., pri-miRNA and pre-miRNA), may be further altered by the addition, deletion, substitution, and/or alteration of one or more nucleotides to introduce variation as in lines 25-27, pg. 15; each molecule contains a randomized seed sequence, i.e., every possible combination of the four standard ribonucleosides (i.e., adenosine, cytidine, guano sine, and uridine) is stochastically represented at each position within the randomized seed sequence as in lines 6-11, pg. 20).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen and Auyeung to include fully randomized seed sequences as taught by Huang as a skilled artisan would have recognized that these claim elements were known in the art and the combination would have yielded the predictable outcome of a mutated pri-miRNA library comprising variable nucleotides in the seed and flanking sequences of the pri-miRNA.
 Therefore, combined teachings of Chen et al., Auyeung et al. and Huang et al. render obvious the limitation: limitation: wherein said miRNA seed sequences are fully-randomized as required by claim 3.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
 Regarding the requirements of the non-native library of pri-miRNA of the instant claims:
As noted in the current rejections, the claimed library of pri-miRNA molecules comprises several features of naturally occurring pri-miRNA molecules, i.e.  a palindromic sequence that forms a hairpin; a Drosher/DGCR8 binding sequence; and a miRNA sequence of 19 to 23 nucleotides comprising a miRNA seed sequence of from 4 nucleotides to 8 nucleotides and  a  flanking sequence, wherein either the seed or flanking sequence comprise partial or complete differences in sequence as compared to the wild type counterpart.
Furthermore, Chen et al.,  Auyeung et al., and Huang et al. all teach genetically engineered pri-miRNA libraries are known in the art, wherein seed and/or flanking sequences of each pri-miRNA molecules comprises sequence differences as compared to the wild type sequence.
Therefore, these teachings are applied in the current rejections.




Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHANA S KAUP/Primary Examiner, Art Unit 1675